 1

 2

 3                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 4
        CARLOS VARGAS,                              Case No. 3:19-cv-00664-MMD-CLB
 5
             Plaintiff,                             ORDER SETTING MANDATORY
 6                                                  TELEPHONIC CASE MANAGEMENT
        v.                                          CONFERENCE
 7
        KNIGHT, et al.,
 8
             Defendants.
 9

10

11           The Court has now screened Plaintiff's complaint pursuant to 28 U.S.C. §

12 1915A(a) and ordered the case to proceed. In order to ensure the just, speedy, and

13 cost-effective resolution of this action, the court orders the parties attend a mandatory

14 telephonic case management conference as described more fully below.

15           Following the mandatory telephonic case management conference, the court will

16 issue a full scheduling order following the scheduling conference, setting out additional

17 dates related to discovery and the litigation. No discovery may proceed until the court

18 enters a full scheduling order following the mandatory telephonic scheduling

19 conference.

20 I.        MANDATORY TELEPHONIC CASE MANAGEMENT CONFERENCE

21           A mandatory telephonic case management conference will be held on Monday,

22 May 17, 2021 at 10:00 a.m. The Attorney General’s Office shall make the necessary

23



                                                1
 1 arrangements for the plaintiff’s telephonic appearance and shall advise the deputy court

 2 clerk of the telephone number at which the plaintiff can be reached for this conference.

 3 To join the conference, defense counsel shall dial the toll−free telephone number 877-

 4 336-1829, the access code is 2809752, and the security code is 19664. The parties

 5 should be available for one hour, although the case management conference will likely

 6 take less time. The parties shall be prepared to informally discuss the following issues:

 7         A.    A brief statement of the parties' claims and/or defenses;
 8         B.    The location of potentially relevant documents;
 9         C.    Discovery each party intends to take, if any, in addition to the discovery
10 ordered above;

11         D.    A timeline for the scheduling of discovery;
12         E.    Any options or methods for the streamlining discovery;
13         F.    Whether any party intends to challenge the issue of exhaustion;
14         G.    Whether any party intends to use expert witnesses;
15         H.    Whether each party would consent to magistrate judge jurisdiction; and,
16         I.    Any immediate or ongoing issues or requests for injunctive relief regarding
17 current incarceration that could require the court's immediate attention.

18
     II.   CASE MANAGEMENT CONFERENCE STATEMENTS
19
           At least one-week in advance of the case management conference, each party
20
     shall file a scheduling conference statement. The case management conference
21
     statement must address the issues listed above, as well as any other issues that the
22
     parties believe would assist in the scheduling of the case. The statement should include
23



                                                2
 1 the date that initial disclosures were served and any deficiencies in either party's

 2 disclosures. The statement must not exceed five (5) pages in length and no exhibits or

 3 attachments should be included.

 4 III.   SCHEDULING ORDER
 5        Following the case management conference, the court will issue a Scheduling
 6 Order and Discovery Plan with the benefit of the input of the parties. Once issued, the

 7 dates in the Scheduling Order and Discovery Plan shall be firm and no extension shall

 8 be given without permission from the court based on good cause shown.

 9               DATED: May 3, 2021.
10
                                           _______________________________
11                                         CARLA BALDWIN
                                           UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23



                                              3
